Name: Commission Regulation (EC) No 2620/98 of 4 December 1998 laying down detailed rules for the application in 1999 of the arrangements applicable to imports laid down in Council Decision 97/831/EC as regards certain beef and veal products
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy;  means of agricultural production;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 5. 12. 98L 329/10 COMMISSION REGULATION (EC) No 2620/98 of 4 December 1998 laying down detailed rules for the application in 1999 of the arrangements applicable to imports laid down in Council Decision 97/831/EC as regards certain beef and veal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/831/EC of 27 November 1997 concerning the conclusion of a Coopera- tion Agreement between the European Community and the former Yugoslav Republic of Macedonia (1), Having regard to Council Regulation (EC) No 77/98 of 9 January 1998 on certain procedures for applying the Cooperation Agreement between the European Community and the former Yugoslav Republic of Mace- donia (2), and in particular Article 1 thereof, Whereas Article 15(2) of the Cooperation Agreement annexed to Decision 97/831/EC provides for a tariff quota for 1999 of 1 650 tonnes of products listed in Annex E to the Agreement, expressed in carcase weight; whereas the detailed rules of application for that quota should be adopted; Whereas, in order to ensure flexible management of the quota, applications should be managed using a system of import rights; whereas, on the basis of those rights, importers may apply for import licences throughout 1999 under Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 1044/ 98 (4), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (5), as last amended by Regulation (EC) No 2365/98 (6), subject to certain complementary provisions; Whereas, in view of the risk of speculation inherent in these arrangements for beef and veal, clear conditions should be laid down as regards access by operators; whereas verification of the abovementioned conditions requires that applications be submitted in the Member State in which the importer is entered into the value- added tax register; Whereas, in order to ensure close control of the origin of the products, it should be laid down that either a EUR.1 movement certificate or an invoice declaration in accord- ance with Protocol 2 of the Cooperation Agreement must be presented; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. A tariff quota of 1 650 tonnes of certain beef and veal products, expressed in carcase weight, originating in the former Yugoslav Republic of Macedonia is hereby opened for the period 1 January to 31 December 1999. The contingent shall bear the serial number 09.4505. 2. Import under the quota referred to in paragraph 1 shall be reserved for certain live animals and certain meat falling within CN codes:  ex 0102 90 51, ex 0102 90 59, ex 0102 90 71 and ex 0102 90 79,  ex 0201 10 00,  ex 0201 20 20,  ex 0201 20 30,  ex 0201 20 50, referred to in Annex E to Decision 97/831/EC. 3. For the purposes of attributing the quota, 100 kilo- grams live weight shall be equivalent to 50 kilograms carcase weight. 4. The ad valorem customs duty and the specific amounts of customs duty laid down in the Common Customs Tariff (CCT) shall be reduced by 80 % for prod- ucts imported under the quota. (1) OJ L 348, 18. 12. 1997, p. 1. (2) OJ L 8, 14. 1. 1998, p. 1. (3) OJ L 331, 2. 12. 1988, p. 1. (4) OJ L 149, 20. 5. 1998, p. 11. (5) OJ L 143, 27. 6. 1995, p. 35. (6) OJ L 293, 31. 10. 1998, p. 49. EN Official Journal of the European Communities5. 12. 98 L 329/11 Article 2 In order to import under the arrangements referred to in Article 1, applicants for import rights must be natural or physical persons who, at the time of submission of applications, can prove to the satisfaction of the competent authorities of the Member State concerned that they have been active in trade in beef and veal and/or live animals of the bovine species with third countries at least once during the previous 12 months; applicants must be entered in a national VAT register. Article 3 1. The application for import rights may only be presented in the Member State in which the applicant is registered within the meaning of Article 2. 2. The application for import rights must be for a minimum quantity of 15 tonnes carcase weight and not exceed the total quantity of the quota. 3. Applications for import rights may be submitted from 4 to 8 January 1999. 4. Only one application may be submitted by each applicant. Where an applicant submits more than one application, all his applications shall be rejected. 5. Member States shall notify the Commission by 15 January 1999 of all applications received. Notification shall consist of a list of applicants and the quantities applied for. All notifications, including zero' notifications, shall be sent by telex of fax using, where applications have been received, the form set out in the Annex hereto. Article 4 The Commission shall decide to what extent applications may be granted. If the quantities applied for exceed the quantities available, the Commission shall fix a single percentage reduction to be applied to the quantities applied for. Article 5 1. Imports of the quantities granted shall be subject to presentation of one or more import licences. Notwithstanding this Regulation, Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply. 2. Licence applications may only be submitted in the Member State in which the importer applied for import rights. 3. The following shall be entered on the licence application and on the licence itself: (a) in Section 8, the former Yugoslav Republic of Mace- donia'; the licence shall carry an obligation to import from that country; (b) in Section 17, in addition to the number of animals, the relevant liveweight, which must correspond to part or all of the import rights allocated to the operator; (c) in Section 20, the order number 09.4505 and at least one of the following:  Reglamento (CE) no 2620/98  Forordning (EF) nr. 2620/98  Verordnung (EG) Nr. 2620/98  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2620/98  Regulation (EC) No 2620/98  RÃ ¨glement (CE) no 2620/98  Regolamento (CE) n. 2620/98  Verordening (EG) nr. 2620/98  Regulamento (CE) nÃ « 2620/98  Asetus (EY) N:o 2620/98  FÃ ¶rordning (EG) nr 2620/98. 4. Notwithstanding Article 3 of Regulation (EC) No 1445/95, import licences drawn up in accordance with this Regulation shall be valid until 31 December 1999. 5. Licences shall be valid throughout the Community. Article 6 The duties referred to in Article 1 shall be applied on presentation either of a EUR.1 movement certificate issued by the exporter country in accordance with Protocol 2 annexed to the Cooperation Agreement or an invoice declaration made out by the exporter in accord- ance with that Protocol. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. EN Official Journal of the European Communities 5. 12. 98L 329/12 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities5. 12. 98 L 329/13 ANNEX EC Fax No (32 2) 296 60 27 / 295 36 13 Application of Regulation (EC) No 2620/98 Order No 09.4505 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2 Ã¯ £ § BEEF AND VEAL SECTOR APPLICATION FOR IMPORT RIGHTS Date: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Period: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Member State: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Applicants No (1) Applicant(name and address) Quantity (head) Total Member State: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Fax No: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tel.: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . (1) Continuous numbering.